"Where an employee working under the Federal wage and hour law worked four days of a certain week, ten hours a day, at 30 cents an hour, worked the fifth day of ten hours at 45 cents an hour, and while working the sixth day of ten hours at 45 cents an hour received an injury in the course of and arising out of his employment, having worked six days per week, ten hours a day, for "several weeks" before his injury, his compensation for temporary total disability, under the Georgia workmen's compensation law, should be based on his total weekly earnings of 30 cents an hour for ten hours a day during the first four days, and 45 cents an hour for the ten hours a day the fifth and sixth days, the total being $21, and constituting his regular weekly wage in such a case."  Bituminous Casualty Corporation v. Sapp, 196 Ga. 431
(26 S.E.2d 724). Under this state of facts the judge of the superior court did not err in reversing the award of the Industrial Board based on a regular weekly wage of 30 cents an hour for four days, but erred in directing the Industrial Board to base its award on a regular weekly wage of 45 cents an hour for a six-day week.
Judgment affirmed in part, and reversed in part. Stephens, P. J., and Sutton, J., concur.
                         DECIDED JULY 15, 1943.